ORDER
PER CURIAM.
Tina Melagarejo-Snow (“Movant”) appeals from the judgment of the motion court denying her Rule 24.035 motion for post-conviction relief without an evidentia-ry hearing. Movant contends the motion court clearly erred in denying her post-conviction motion without an evidentiary hearing because her guilty plea was not knowing and voluntary due to ineffective assistance of counsel. Specifically, Movant argues her counsel did not inform her that the charge of tampering with a witness is a non-parolable offense.
*11We have reviewed the briefs of the parties and the record on appeal and find the motion court did not clearly err in denying Movant’s motion for post-conviction relief without an evidentiary hearing. An opinion reciting the detailed facts and restating principles of law would have no prece-dential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
The judgment is affirmed in accordance with Rule 84.16(b).